Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 5-11 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/7/2022.

Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Claim 1: line 11 should read “…moving the securing element in an axial direction…”. 
Claim 2: in the last line, “the bone” should read “the hard tissue” for consistency.
Claim 3: in line 3, “flushing” should read “flush”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 14, the phrase "such as" (see last line of claim) renders the claim indefinite because it is unclear whether the limitations following comprising 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 12-18 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Aeschlimann et al. (US 2009/0131947 now issued as US Patent 8,403,938; citations taken from ‘947). Aeschlimann ‘947 discloses a method for fixating a suture anchor (40) with a suture (41) in a hard tissue opening of a non-human animal (“anchorage in human or animal tissue”; [0002]), the method comprising the steps of fixating the suture anchor with suture retained by the suture anchor in the hard tissue opening and/or temporarily holding the suture anchor in the hard tissue opening and subsequently securing the suture anchor which is fixed and or held, with the aid of in situ liquefaction of a material having thermoplastic properties (see figs. 18-20 and [0120]).  
Regarding claim 13, for the step of fixating, the hard tissue opening is first provided and the suture anchor is then positioned and fixated and/or held therein (see [0120]).
Regarding claim 14, in the step of fixating, the suture anchor is fixed in the hard tissue opening with the aid of a thread or resilient retention means comprising barbs (see at least [0123], [0127], [0130]). 
Regarding claims 15 and 16, Aeschlimann discloses that the suture may be locked or slidable relative to the suture anchor before the step of securing (via liquefaction of the thermoplastic material) is carried out (see at least [0118]).
Regarding claim 17, the material having thermoplastic properties is comprised by a securing element, wherein the securing element is an element separate from the suture anchor or integrated in the suture anchor (fig. 18; [0121]), and wherein the material having thermoplastic properties is liquefied with the aid of an energized anchoring tool (6) applied to a proximal face of the securing element.
Regarding claim 18, in the step of securing, a thermoplastic plug (e.g., proximal portion of anchor 40 in fig. 18, or o-ring 40’ of fig. 20) constituting the securing element is anchored adjacent a proximal face of the fixed or held suture anchor (fig. 18 or 20) .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aeschlimann (US 7,335,205; “Aeschlimann ‘205”) in view of Le (US 5,545,180; “Le”). Aeschlimann ‘205 discloses a device for fixating a suture anchor (11 or 13; figs. 6-8) with a suture in a hard tissue opening, the device comprising the suture anchor (fig. 8, noting that Aeschlimann ‘205 discloses that the embodiment shown in fig. 6-8 may have fixation means for a suture. See also fig. 30 and claim 21) with a proximal face, the suture being retained by the suture anchor, a securing element (12, or unnumbered material inside anchor 13) comprising a .
Le discloses another suture anchor having a pin shaped element fit within a central cavity of another portion of the suture anchor. Le teaches that it is known to use a delivery instrument that comprises both a cannulated pusher tool (101) that engages the proximal end of an outer cannulated portion of the suture anchor and an anchor tool (100) that engages a proximal face of the pin shaped element. The tools are movable relative to each other in an axial position such that the user can separately control movement of the two parts of the suture anchor. It would have been obvious to one skilled in the art to have modified the prior art of Aeschlimann ‘205 to include a cannulated pusher tool disposed about the anchoring tool since such a configuration is known in the art of suture anchor delivery as disclosed by Le and offers the advantage of increased control over positioning of the suture anchor by preventing unwanted proximal movement of the outer sleeve portion of the suture anchor while the anchoring tool maintains pressure on the thermoplastic plug positioned within the suture anchor.
Regarding claim 2, as disclosed by Aeschlimann ‘205, the securing element for securing the suture anchor is formed as a thermoplastic plug having a substantially similar cross-section as the suture anchor or the anchoring tool (col. 10, ll. 5-54 - the thermoplastic plug may have a cross-section substantially similar to the anchoring tool, i.e., the resonator).
Regarding claim 3, the securing element in the form of the thermoplastic plug is further formed to be anchored in the hard tissue opening with its proximal face flush with the hard tissue surface. Note that “formed to be anchored in the hard tissue opening with its proximal face flush with the hard tissue surface” is considered a recitation of intended use. Since the prior art device of Aeschlimann ‘205 is capable of being placed and anchored in a hole within bone having a depth such that the thermoplastic plug has a proximal face flush with the hard tissue surface, it meets this recitation of intended use. 
Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aeschlimann ‘205 in view of Le as applied to claim 2 above and further in view of Aeschlimann ‘947.
Regarding claim 4, Aeschlimann ‘205 does not expressly disclose how the suture is retained within the suture anchor and therefore fails to disclose that the suture anchor has at least two axial grooves or at least one axial channel for accommodation of the suture. However, Aeschlimann ‘947 teaches that it is known to incorporate two axial grooves (43; figs. 18) and an opening (42) to retain suture within a suture anchor. It would have been obvious to one of ordinary skill in the art to have modified the prior art of Aeschlimann ‘205 to include at least two axial grooves and an opening as taught by Aeschlimann ‘947 since Aeschlimann ‘205 is silent on the exact mechanism by which the suture is attached to the suture anchor and Aeschlimann ‘947 discloses that such grooves to accommodate suture are well known in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 1/28/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771